Both parties claim title to the premises under Morris Baugham, who conveyed them to Jesse Blanchard, and he conveyed to the lessor of the plaintiff. On the part of the defendant it was alleged that the deed to Blanchard was made in fraud of Morris Baugham's creditors, and the defendant set up a title under a sale and conveyance to him by the sheriff. In support of his title the defendant gave in evidence the record of a judgment before a justice of the peace against Baugham, and a fieri facias
thereon levied on the premises and returned to the County Court, and, after notice to the debtor, a judgment of the County Court affirming that of the justice of the peace for the debt and costs, and a venditioni exponas
thereon for the sale of the premises levied on.
On that evidence the counsel for the plaintiff objected that the writ of venditioni exponas was inoperative, because the County Court had made no order of sale or any special award of the writ; and of that opinion was the court,                (154) and directed the jury to find for the plaintiff. There was a verdict accordingly, and judgment thereon, and the defendant appealed.
Under the act of 1794 a venditioni exponas
was the only execution that could be issued from the County Court upon a levy of a justice's execution on land; and that could only be had by the special order of the court. If satisfaction was not obtained by the sale of the land, the plaintiff was obliged to proceed again before the justice of the peace. That was often a serious inconvenience, and, to remedy it, the act of 1822 was passed to require the court, on the application of the plaintiff, to enter a judgment there for the debt and costs. It is then added that "if by the sale of the land levied on a sufficient sum shall not be produced to satisfy the judgment, the plaintiff may sue out execution from the court for the residue in the same way as if the judgment had been originally rendered by the court." The opinion held in the Superior Court was that, since that act, in addition to a judgment for the debt and costs, there must still be a special order of sale to entitle the plaintiff to a venditioniexponas. This Court entertains an opinion to the contrary. No doubt the creditor may still limit his motion to an order of sale; and, if so, he can have nothing but the venditioni exponas. But if he take judgment in court for his debt and costs, then, ex vitermini, he may have any execution which, under like circumstances, he would be entitled to upon any judgment in court, unless the act restrains him in some respect; which, we think, is clearly not the case. What, then, is the state of such a case? It is that the plaintiff has a general judgment for his debt, with a lien on the land levied on for its satisfaction. The (155) Legislature did not mean to discharge the lien by reason that the creditor took a general judgment instead of an order of sale; and it was, no doubt, to show that such was not the meaning, that the words were added respecting the sale of the land levied on. It is precisely like the case of a judgment in original attachment; upon which the words of the act of 1777 are, that "if the judgment shall not be satisfied by the goods attached the plaintiff may have execution for the residue"; and it has always been held that upon such a judgment the plaintiff might either have a venditioni exponas or a fierifacias, though if he take the latter writ the property attached is discharged. Amyett v. Backhouse, 7 N.C. 63. It was to prevent that inference from the judgment's being general in the County Court that the particular provision was inserted in the act of 1822, which has been quoted. But, without such special words, the just construction of the act would have led to the same result; for the act is remedial and, therefore, is to be favorably interpreted; and why should not the creditor be *Page 117 
entitled upon such a judgment to any execution which he would be entitled to upon any other judgment, when there is a lien on particular property? The record shows the debt, and the levy on the land, just as they appear when the levy is returned by the sheriff on a fieri facias; and, therefore, a venditioni exponas
may be sued by the party, according to the course of the court, without any special award of it in the one case as well as in the other. Indeed, the case is exactly that of a judgment in attachment. In Burke v. Elliot, 26 N.C. 355, the judgment and execution were like those now before us, and the Court said that, upon a judgment rendered in the County Court for the debt, the creditor, at his election, could have execution against the land levied on or against the person or property generally of the debtor. In Borden v. Smith, 20 N.C. 27, it was held that a venditioni exponas might issue upon such a judgment. It is mentioned further in that case, as if there were               (156) some uncertainty about it, that a fieri facias clause might be inserted in the venditioni exponas. Why any hesitation should have been felt on that point we are now at some loss to say; for a special fieri facias may be added to a venditioni exponas
whenever a fieri facias itself may be sued out. That upon the judgment in the County Court the plaintiff may immediately have a venditioni exponas seems necessarily to result alike from the nature of the case and the particular terms of the act of 1822.
PER CURIAM.         Judgment reversed, and venire de novo.
Cited: May v. Getty, 140 N.C. 317.